Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov 


Inventors: Ferner et al.			:
Application No. 16/091,633			:		Decision on Petition
Int’l Filing Date: April 5, 2017		:				
Attorney Docket No. KUK-18-01		:

This is a decision on the petition under 37 C.F.R. § 1.181 filed August 24, 2021, which requests withdrawal of the holding of abandonment.  This is also a decision on the petition filed in the alternative under 37 C.F.R. § 1.137(a) on the same date, which requests revival of the application.

The petition under 37 C.F.R. § 1.181 is dismissed.

The petition under 37 C.F.R. § 1.137(a) is granted.

The Office issued a Notice of Allowance on April 27, 2021.  The notice sets a three-month statutory period for reply and requires payment of the issue fee.

Applicant sent a facsimile transmission to 571-272-2855 on July 27, 2021.  The transmission includes an issue fee transmittal form and a credit card authorization form.

The transmission was sent to an incorrect facsimile number.  The transmission should have been sent to 571-272-2885 or to the Office’s general facsimile number at 571-273-8300.  As a result, the file folder does not include the issue fee transmittal form sent on July 27, 2021, and finance records for the application do not include the fee payment (via the credit card authorization form) sent July 27, 2021.  

In view of the prior discussion, the holding of abandonment will not be withdrawn.

A grantable petition under 37 C.F.R. § 1.137(a) must be accompanied by:  

(1) 	The reply required to the outstanding Office action or notice, unless previously filed,
(2) 	The petition fee, and
(3)	A statement that the entire delay in filing the required reply from the due date for the reply until the filing of a grantable petition pursuant to 37 C.F.R. § 1.137 was unintentional.1 

The petition satisfies the requirements set forth in 37 C.F.R. § 1.137(a) in so far as the petition includes (1) a reply in the form of payment of the issue fee, (2) the required petition fee of $1,050, and (3) an adequate statement of delay.2  Therefore, the petition is granted and the application is revived.

The Office of Data Management will be informed of the instant decision, and the application will be prepared for issuance as a patent in due course.

Telephone inquiries regarding this communication should be directed to Attorney Advisor Steven Brantley at (571) 272-3203.  

/Charles Steven Brantley/

Charles Steven Brantley
Attorney Advisor 
Office of Petitions






    
        
            
    

    
        1 A terminal disclaimer is also necessary if the application is a design application or if the application was filed on or before June 8, 1995.
        
        2 37 C.F.R. § 1.137(b)(3) requires “a statement that the entire delay in filing the required reply from the due date for the reply until the filing of a grantable petition pursuant to 37 C.F.R § 1.137(a) is unintentional.”  To the extent any statement of delay in the petition varies from this exact language, the statement has been construed as the equivalent of the statement above.  If the entire delay, from the date of abandonment until the date the petition was filed, was not unintentional, petitioner must notify the Office.